         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 1 of 55



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 DAVID STARR,
 SANDI COOK,
 BERNADETTE MAVRIKOS,
 EDWARD QUIAMBAO,
 JAMES TETTENHORST,
 JEREMY HANSEN,
 KRISTA KARO,
 ARLENE REED-COSSAIRT,
 PETER STAVROS,
 SCOTT OFFUTT,
 HEATHER FARKAS and
 STACEY HOLZ,
 on behalf of themselves and all others similarly
                                                             Civil Action No. TDC-19-2173
 situated,

        Plaintiffs,

        v.

 VSL PHARMACEUTICALS, INC.,
 LEADIANT BIOSCIENCES, INC., f/k/a
 Sigma-Tau Pharmaceuticals, Inc., and
 ALFASIGMA USA, INC.,

        Defendants.



                                 MEMORANDUM OPINION

       Plaintiffs have filed this class action lawsuit against Defendants VSL Pharmaceuticals, Inc.

(“VSL”), Leadiant Biosciences, Inc. (“Leadiant”), and Alfasigma USA, Inc. (“Alfasigma”)

alleging violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. §§ 1961–68 (2018); breach of express warranty, in violation of the Uniform Commercial

Code (“UCC”); unjust enrichment; and violations of various state consumer protection statutes.

Defendants have filed a consolidated Motion to Dismiss, seeking dismissal of the entirety of
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 2 of 55



Plaintiffs’ Amended Complaint. Plaintiffs oppose the Motion. Having reviewed the briefs and

the submitted materials, the Court finds no hearing necessary. See D. Md. Local R. 105.6. For

the reasons set forth below, Defendants’ Motion to Dismiss will be GRANTED IN PART and

DENIED IN PART.

                                        BACKGROUND

       This case is the latest in a long-running intellectual property dispute between former

business partners Claudio De Simone and VSL as to who has rightful ownership of a proprietary

probiotic formulation (“the De Simone Formulation”) used in a product sold for many years under

the name “VSL#3,” a trademark owned by VSL. In prior litigation, that issue was put to a jury

which, in November 2018, returned a verdict in favor of De Simone and his new business venture,

ExeGi Pharma, LLC (“ExeGi”). On June 20, 2019, this Court issued a Permanent Injunction

against Leadiant and Alfasigma, the companies that have marketed and distributed VSL#3 on

behalf of VSL, enjoining them from (1) stating or suggesting in VSL#3 promotional materials

directed at United States consumers that the present version of VSL#3 produced in Italy (“Italian

VSL#3” or “the new VSL#3”) continues to contain the De Simone Formulation, including by

stating that VSL#3 contains the “original proprietary blend” or the “same mix in the same

proportions” as the earlier version of VSL#3; and (2) “citing to or referring to any clinical studies

performed on the De Simone Formulation or earlier versions of VSL#3 as relevant or applicable

to Italian VSL#3.” Prelim. Inj. Order at 2, ECF No. 930, De Simone v. VSL Pharm., Inc., No.

TDC-15-1356 (D. Md. June 20, 2019).

       The full history of this dispute is set forth in the multiple opinions issued by this Court in

that prior litigation. See De Simone v. VSL Pharm., Inc., 133 F. Supp. 3d 776 (D. Md. 2015); De

Simone v. VSL Pharm., Inc., No. TDC-15-1356, 2016 WL 3466033 (D. Md. June 20, 2016); De



                                                 2
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 3 of 55



Simone v. VSL Pharm., Inc., 352 F. Supp. 3d 471 (D. Md. 2018); De Simone v. VSL Pharm., Inc.,

395 F. Supp. 3d 617 (D. Md. 2019); and De Simone v. VSL Pharm., Inc., No. TDC-15-1356, 2019

WL 2569574 (D. Md. June 20, 2019). New facts or revisited facts central to Plaintiffs’ claims, as

stated in the Amended Complaint, are set forth below.

        Plaintiffs allege that beginning in about 2013, Paulo Cavazza and members and

representatives of the Cavazza family in Italy (collectively, “the Cavazza Family”), De Simone’s

original business partners in bringing the De Simone Formulation to market as VSL#3, began to

push for changes to that formulation, specifically the use of cheaper bacterial strains in place of

the original strains in order to increase profit margins. In mid-2014, with pressure mounting to

market a fraudulent version of VSL#3, De Simone broke from the Cavazza Family, took the De

Simone Formulation with him to a new company, ExeGi, and severed the rights of VSL and

Leadiant, the company which marketed and distributed VSL#3, to buy or market the De Simone

Formulation. At some point in 2016, Defendants ran out of their existing supply of VSL#3

containing the De Simone Formulation and thus began selling the new VSL#3, a probiotic

produced in Italy with a different formulation, under the name “VSL#3,” while claiming in their

packaging materials and marketing activities that it still contained the De Simone Formulation.

Plaintiffs allege that Defendants made such claims despite scientific evidence establishing that the

new VSL#3 was neither the same, nor as clinically effective, as the De Simone Formulation.

        As to packaging, Plaintiffs assert that Defendants improperly continued to use the VSL#3

trademark to identify the new probiotic, even though that mark had become associated with the De

Simone Formulation. At some point, however, the packaging was changed to remove labeling

information detailing the specific bacterial strains in the probiotic. Plaintiffs assert that this change

was made to enable Defendants to avoid making any admission that their formulation was no



                                                   3
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 4 of 55



longer the De Simone Formulation. Yet on the product information sheet inside the package,

Defendants continued to state that the new VSL#3 had been the subject of extensive clinical

research and cited to clinical studies establishing the efficacy of the De Simone Formulation, not

the new formulation.

       As to advertising, in May 2016, after Defendants lost access to the De Simone Formulation,

Leadiant sent a letter to all health care providers who had previously recommended VSL#3 to their

patients stating that production of VSL#3 would be moving to Italy but assuring customers that

they would be receiving “the same quality product, containing the same genus and species of

bacteria, in the same proportions you have come to expect.” Am. Compl. ¶ 79, ECF No. 40. Other

Leadiant marketing materials made similar representations. For example, a script to be used in

responding to inquiries from health care providers stated that the new VSL#3 remained “the same

multi-strain probiotic” as the De Simone Formulation. Id. ¶ 80. A May 24, 2016 Leadiant press

release stated that the new VSL#3 was “supported by more than 170 studies” and thus falsely

claimed a continuity between the studies, which were conducted on the De Simone Formulation,

and the new version of VSL#3. Id. ¶¶ 79-81.

       When Alfasigma took over the distribution of VSL#3 from Leadiant in mid-2016, its

advertising advanced the same message, including in an August 2016 press release asserting that

the new VSL#3 “maintain[ed] the original proprietary mix of eight strains of live bacteria” and

was “supported by more than 170 published studies over the past 15 years.” Id. ¶ 86. Similar

statements appeared on Alfasigma’s website. In Facebook postings responding to customer

inquiries, Alfasigma stated that the new VSL#3 contained the “same 8 diverse strains and high

potency” that had proven effective for the past 15 years. Id. ¶ 92. Such advertising and marketing




                                                4
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 5 of 55



statements appear to have continued through 2018, when the Alfasigma website contained the

statement that VSL#3 had “demonstrated over 15 years of success.” Id. ¶ 97.

       Between June 2016 and the present, each of the named Plaintiffs routinely purchased the

new VSL#3 and assert that, in doing so, they relied on the packaging and marketing materials,

which convey the message that the new version of VSL#3 is the same as the version produced with

the De Simone Formulation. Many also relied on the recommendation of their doctors. Each

Plaintiff thus believed that the new VSL#3 continued to contain the De Simone Formulation.

       On July 23, 2019, Plaintiffs filed this class action lawsuit. Defendants filed a Motion to

Dismiss, to which the Plaintiffs responded by filing an Amended Complaint. In their Amended

Complaint, Plaintiffs assert 19 causes of action, numbered as follows: (1) violations of RICO, 18

U.S.C. §§ 1962(c)-(d); (2) breach of express warranty, in violation of the UCC; (3) unjust

enrichment; (4) a violation of the Massachusetts Consumer Protection Act, Mass. Gen. Laws Ann.

ch. 93A § 2 (West 2006); (5) a violation of the California Consumer Legal Remedies Act, Cal.

Civ. Code §§ 1750–85 (West 2019); (6) a violation of the California False Advertising Law, Cal.

Bus. & Prof. Code §§ 17500–09 (West 2017); (7) a violation of the California Unfair Competition

Law, Cal. Bus. & Prof. Code §§ 17200–10; (8) a violation of the Texas Deceptive Trade Practices

Act, Tex. Bus. & Com. Code Ann. §§ 17.01–17.955 (West 2020); (9) a violation of the New Jersey

Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1–8-226 (West 2012); (10) a violation of the Michigan

Consumer Protection Act, Mich. Comp. Laws Ann. §§ 445.901–922 (West 2011); (11) a violation

of the Illinois Consumer Fraud and Deceptive Business Practices Act, Ch. 815 Ill. Comp. Stat.

Ann. Act 505 §§ 1–12 (West 2008); (12) a violation of the Illinois Uniform Deceptive Trade

Practices Act, Ch. 815 Ill. Comp. Stat. Ann. Act 510 §§ 1–7; (13) a violation of the Washington

Consumer Protection Act, Wash. Rev. Code Ann. §§ 19.86.010–920 (West 2013); (14) a violation



                                               5
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 6 of 55



of the Florida Deceptive and Unfair Trade Practices Act, Fl. Stat. Ann. §§ 501.201–213 (West

2016); (15) violations of Florida false advertising laws, Fl. Stat. Ann. §§ 817.06, 817.40–47 (West

2016); (16) a violation of the Idaho Consumer Protection Act, Idaho Code Ann. §§ 48-601–619

(West 2006); (17) a violation of the Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§

367.110–360 (West 2015); (18) a violation of the Tennessee Consumer Protection Act, Tenn. Code

Ann. §§ 47-18-101–132 (West 2002); and (19) a violation of the Wisconsin Deceptive Trade

Practices Act, Wis. Stat. Ann. §§ 100.18–187 (West 2010).

                                           DISCUSSION

       In their Motion to Dismiss, Defendants generally assert that Plaintiffs’ allegations fail to

satisfy the heightened pleading standards of Federal Rule of Civil Procedure 9(b). They also argue

that the allegations in the Amended Complaint fail to state plausible claims of violations of RICO,

breach of an express warranty, unjust enrichment, or violations of any of the identified state

consumer protection laws.

I.     Legal Standard

       To defeat a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the

complaint must allege enough facts to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). A claim is plausible when the facts pleaded allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”             Id.   Legal

conclusions or conclusory statements do not suffice. Id. The Court must examine the complaint

as a whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994);

Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir. 2005).




                                                  6
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 7 of 55



       Because some of Plaintiffs’ allegations sound in fraud, they are subject to the heightened

pleading standards of Rule 9(b) for those counts. See Fed. R. Civ. P. 9(b) (“In alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.”).

Under this heightened pleading standard, Plaintiffs must allege “the time, place, and contents” of

the fraudulent representation, the identity of the person who made the misrepresentation, and “what

he obtained thereby.” See Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999).

II.    Rule 9(b)

       Defendants first assert that the Amended Complaint fails to fulfill the Rule 9(b) heightened

pleading standard for fraud-based claims because, for example, the allegations do not adequately

distinguish between Defendants; they do not provide enough specificity on the language in the

VSL#3 marketing materials alleged to be fraudulent; and they fail to plead with sufficient

particularity the specific acts of mail or wire fraud by each Defendant.

       This argument warrants little comment. A review of the 94-page Amended Complaint

reveals numerous allegations of specific false statements in packaging and marketing materials by

Leadiant and Alfasigma, assertions that VSL provided content for some of these false statements

posted on the VSL#3 website controlled by Alfasigma, and allegations that Defendants were

working in concert to advance the fraudulent scheme based on such statements. Moreover, the

United States Court of Appeals for the Fourth Circuit has stated that a court should “hesitate to

dismiss a complaint under Rule 9(b) if [it] is satisfied (1) that the defendant has been made aware

of the particular circumstances for which it will have to prepare a defense at trial, and (2) that

plaintiff has substantial prediscovery evidence of those facts.” McCauley v. Home Loan Inv. Bank,

F.S.B., 710 F.3d 551, 559 (4th Cir. 2013). Here, the extensive history of litigation between these



                                                 7
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 8 of 55



parties—consisting of at least four different lawsuits filed in this Court alone—makes clear that

these parties are not strangers to one another, and that the disputes at the core of this lawsuit are

no surprise to Defendants. Indeed, in another case about this same probiotic, VSL has a pending

counterclaim against De Simone and ExeGi in which it asserts that it is they—not VSL—who are

selling a misleading product. See ExeGi v. VSL, No. TDC-19-2479 (D. Md. July 23, 2020).

Further, each Defendant was also a party to the original case in this Court, in which the parties

litigated the question whether Leadiant and Alfasigma had engaged in false advertising involving

some of the same alleged false statements recounted in the Amended Complaint. Defendants thus

know well what this case is about, and, where there is an extensive record relating to alleged false

statements in marketing materials from that earlier litigation, Plaintiffs plainly have “substantial

prediscovery evidence” of the relevant facts. McCauley, 710 F.3d at 559. Defendants’ Rule 9(b)

arguments therefore fail.

III.   RICO

       In Count 1, Plaintiffs allege that Defendants engaged in a civil violation of RICO and a

RICO conspiracy, in violation of 18 U.S.C. § 1962(c) and (d). As relevant here, RICO makes it

“unlawful for any person employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce, to conduct or participate, directly or

indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity.”

18 U.S.C. § 1962(c). The same statute makes it “unlawful for any person to conspire to violate”

RICO provisions, including § 1962(c). 18 U.S.C. § 1962(d). Under RICO, a “person” is “any

individual or entity capable of holding a legal or beneficial interest in property.” 18 U.S.C. §

1961(3). An “enterprise” includes “any individual, partnership, corporation, association, or other

legal entity, and any union or group of individuals associated in fact although not a legal entity.”



                                                 8
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 9 of 55



18 U.S.C. § 1961(4). The term “racketeering activity” includes acts that are “indictable” under

various federal criminal laws, including mail fraud, 18 U.S.C. § 1341, and wire fraud, 18 U.S.C.

§ 1343. 18 U.S.C. § 1961(1).

       In Count 1, Plaintiffs allege that there was a RICO “enterprise,” which they label as the

“VSL#3 Enterprise,” consisting of Defendants, representatives of the Cavazza Family, and the

Italian manufacturers of VSL#3, whose aim was to manufacture, market, and sell the new VSL#3

while deceiving consumers with false representations that the current formulation is the same as

the De Simone Formulation, in order to cause them to purchase the new VSL#3 and thereby

maximize revenues and profits. Am. Compl. ¶¶ 154-55. Plaintiffs assert that each member of the

enterprise played a different and important role in the enterprise’s purpose, with VSL licensing the

right to sell VSL#3 and with Leadiant and Alfasigma marketing and selling VSL#3 pursuant to

that license. The scheme was allegedly spearheaded by the Cavazza Family, which had ownership

interests in the various Defendant companies. Plaintiffs allege, in particular, that Defendants

engaged in acts of mail fraud and wire fraud in order to effectuate the scheme.

       Defendants assert that the allegations are insufficient to support a plausible RICO claim on

several grounds. First, Defendants argue that the Amended Complaint does not plausibly allege

(1) acts of racketeering activity, specifically, either acts of mail fraud or wire fraud, or (2) that

Defendants acted with fraudulent intent. Second, they assert that the allegations do not show that

they were part of a RICO “enterprise” under 18 U.S.C. § 1962(c), because Plaintiffs have

inadequately distinguished between “person” and “enterprise” and have inadequately alleged that

Defendants engaged in the work of the enterprise itself rather than merely working to advance

their own individual interests. Mot. Dismiss at 18-21, ECF No. 49. Third, Defendants assert that

Plaintiffs have failed adequately to allege that Defendants conducted the affairs of the enterprise



                                                 9
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 10 of 55



by participating in the operation or management of the enterprise. Fourth, Defendants argue that

the allegations do not establish a “pattern” of racketeering activity actionable under RICO. Fifth,

Defendants assert that the allegations are insufficient to establish that the acts of racketeering

activity actually caused them injury because Plaintiffs have not adequately pleaded detrimental

reliance on the alleged false statements. Lastly, Defendants assert that because the substantive

RICO claim fails, the RICO conspiracy claim necessarily also fails.

       A.      Racketeering Activity

       Defendants’ first argument for dismissal of the RICO claim is that the requisite

racketeering activity, specifically, acts of mail and wire fraud, are not pleaded with sufficient

particularity. Mail fraud consists of (1) devising or intending to devise “any scheme or artifice to

defraud, or for obtaining money or property by means of false or fraudulent pretenses,

representations, or promises”; and (2) “for the purpose of executing such scheme or artifice or

attempting so to do,” placing “any matter or thing whatever to be sent or delivered by the Postal

Service” into “any post office or authorized depository for mail matter” or knowingly causing such

matter to be delivered by mail. 18 U.S.C. § 1341. Wire fraud, similarly, consists of (1) devising

or intending to devise “any scheme or artifice to defraud, or for obtaining money or property by

means of false or fraudulent pretenses, representations, or promises”; and (2) transmitting or

causing to be transmitted “by means of wire, radio, or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing

such scheme or artifice.” 18 U.S.C. § 1343.

       As discussed above, Plaintiffs have adequately and specifically alleged that Defendants

engaged in a scheme to deceive consumers by selling the new VSL#3 through the use false

representations that it was the same as the prior version that used the De Simone Formulation, and



                                                10
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 11 of 55



they sought to obtain money in the form of increased profits from sales. See supra part II. These

allegations are sufficient on the element of a scheme to defraud. As for the use of the mails and

interstate wires, Plaintiffs assert that the scheme was furthered by the shipping of VSL#3 packages

and the sending of marketing materials and other correspondence to prescribing physicians by U.S.

mail, and by the distribution by wire, specifically the internet, of marketing and advertising

materials with false or fraudulent misrepresentations, such as the false or misleading statements

on the VSL#3 website.

         Although Defendants argue that Plaintiffs have not alleged that VSL specifically

transmitted advertising materials relating to VSL#3, and that Plaintiffs have not alleged that the

advertising materials sent by Alfasigma or Leadiant actually made their way directly to consumers,

Defendants misunderstand the mail and wire elements of these offenses. A defendant need not

personally mail or transmit by a wire; it is sufficient to have acted in way that caused such a mailing

or transmission. See 18 U.S.C. §§ 1341, 1343. Moreover, there is no requirement that the mailed

VSL#3 packages or electronically transmitted materials actually contained false statements relied

upon by consumers. These elements can be satisfied by, for example, “‘innocent’ mailings—ones

that contain no false information,” or mail or wire communications that are “routine,” as long as

they are in furtherance of the overall unlawful scheme. Schmuck v. United States, 489 U.S. 705,

714–15 (1989). Here, Plaintiffs have alleged that VSL participated in the scheme to defraud and

worked with Alfasigma on misleading content for the VSL#3 website, and they have alleged facts

supporting the conclusion that Defendants used both the U.S. mail and interstate wires in

furtherance of a scheme to defraud, including that VSL#3 packages with inserts containing false

claims were mailed and false statements about the current formulation of VSL#3 were posted on

the VSL#3 website. The Court therefore finds the allegations sufficient on these points.



                                                  11
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 12 of 55



       Defendants also assert that Plaintiffs fail to plead Defendants’ criminal intent to defraud

with requisite specificity. This argument ignores the plain text of Rule 9(b), which states that

“[m]alice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”

Fed. R. Civ. P. 9(b). Where Plaintiffs have alleged, among other facts, that the Cavazza Family

specifically proposed to change the formulation of VSL#3 to use cheaper bacterial strains without

telling consumers, and that Defendants were acting in concert with the Cavazzas, this argument

provides no basis for dismissal.

       B.      Enterprise

       Defendants also seek dismissal on the ground that Plaintiffs have failed to allege that there

was an “enterprise” within the meaning of RICO. Plaintiffs have alleged the existence of “the

VSL#3 Enterprise” consisting of Defendants, members of the Cavazza Family, and CSA and

Nutrilinea, two Italian manufacturers of VSL#3. Am. Compl. ¶ 154. Where, as here, Plaintiffs

are not alleging that the RICO enterprise at issue is an “individual, partnership, corporation,

association, or other legal entity,” but rather is a “union or group of individuals associated in fact

although not a legal entity,” 18 U.S.C. § 1961(4), it is considered an “associated-in-fact

enterprise.” United States v. Tillett, 763 F.2d 628, 631 n.2 (4th Cir. 1985). An associated-in-fact

enterprise consists of “a group of persons associated together for a common purpose of engaging

in a course of conduct” and thus requires the existence of “an ongoing organization, formal or

informal” and various members functioning “as a continuing unit.” Boyle v. United States, 556

U.S. 938, 944-45 (2009). It must have certain structural features consisting of: (1) “a purpose,”

(2) “relationships among those associated with the enterprise,” and (3) “longevity sufficient to

permit these associates to pursue the enterprise’s purpose.” Id. at 946.




                                                 12
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 13 of 55



       Defendants first argue that Plaintiffs have not properly alleged an enterprise because they

have not identified an enterprise separate from the “persons” alleged to be at the center of the

racketeering activity, the Cavazza Family. To support a RICO violation under § 1962(c), which

applies to the conduct of a “person employed by or associated with [an] enterprise,” 18 U.S.C. §

1962(c), there must be both a “person” and an “enterprise” that is not the same as the “person” but

just “referred to by a different name.” Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158,

161 (2001). Although Defendants point to the allegations that the Cavazza Family, directly or

indirectly, has a controlling interest in each of their companies, the Amended Complaint

specifically states that each named Defendant is, on its own, a “person” within the meaning of

RICO because each is “capable of holding a legal or beneficial interest in property,” Am Compl.

¶ 153, and that each, as a separate entity, took its own specific acts separate from other acts taken

by the Cavazza Family. See Chambers v. King Buick, 43 F. Supp. 3d 575, 590 (D. Md. 2014)

(rejecting an argument that the complaint failed adequately to distinguish between “person” and

“enterprise” where it stated that each Defendant was “a separately incorporated entity” and “had

its own business location and employees”).            Plaintiffs have adequately alleged both that

Defendants were “persons” and that there was a separate “enterprise.”

       Next, Defendants argue that the Amended Complaint does not adequately allege that

Defendants conducted the enterprise’s affairs, rather than merely running their own businesses.

For a RICO violation under § 1962(c), there must be a showing that “the defendants conducted or

participated in the conduct of the ‘enterprise’s affairs,’ not just their own affairs.” Cedric Kushner

Promotions, Ltd., 533 U.S. at 163 (quoting Reves v. Ernst & Young, 507 U.S. 170, 185 (1993)). A

RICO enterprise cannot merely be a “run-of-the-mill commercial relationship where each entity

acts in its individual capacity to pursue its individual self-interest.” Bible v. United Student Aid



                                                 13
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 14 of 55



Funds, Inc., 799 F.3d 633, 655–56 (7th Cir. 2015). Instead, it must be a “truly joint enterprise

where each individual entity acts in concert with the others to pursue a common interest.” Id. at

656.

       Accepting the allegations in the Amended Complaint as true, as required at this stage of

the proceedings, Albright, 510 U.S. at 268, the Court finds that Plaintiffs have adequately alleged

such a joint enterprise. In particular, Plaintiffs have alleged an overarching plan developed by the

Cavazza Family to change the formulation of VSL#3 without informing consumers that was

executed through coordinated efforts of all three Defendant entities, over which the Cavazza

Family had significant influence and control. Where the Cavazza Family and its plan provide the

thread that ties these Defendants together, Plaintiffs have plausibly alleged that Defendants were

not just separate, stranger businesses engaged in independent commercial activity. The allegations

here thus differ from those in United Food and Commercial Workers Union and Employers

Midwest Health Benefits Fund v. Walgreen, Co., 719 F.3d 849 (7th Cir. 2013), relied on by

Defendants, in which a complaint asserting that the defendants jointly participated in a drug

substitution and overcharging scheme contained no allegations that either defendant was “involved

… in the affairs of the other,” but instead described conduct “entirely consistent” with each

company “going about its own business” to “advance their individual self-interests.” Id. at 854-

55.

       In particular, contrary to Defendants’ claim, the Amended Complaint alleges facts showing

that Defendants engaged in coordinated efforts and were not simply engaged in “parallel conduct”

which may be insufficient to establish an enterprise under RICO. Almanza v. United Airlines, Inc.,

851 F.3d 1060, 1068 (7th Cir. 2017). Not only did Leadiant and Alfasigma use strikingly similar

language in their marketing materials, but the Amended Complaint also asserts that VSL and



                                                14
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 15 of 55



Alfasigma collaborated on the content of the VSL#3 website, which contained many of the false

statements about VSL#3, even while the Chief Executive Officer of VSL, Luca Guarna, as well as

Paulo Cavazza, were aware that Defendants’ scientists were not able to reverse engineer the De

Simone Formulation. The Amended Complaint therefore sufficiently alleges coordinated efforts

among the members of the enterprise.

        C.      Conduct of the Enterprise

        Defendants also argue that the Amended Complaint does not allege sufficient facts to show

that they acted “to conduct or participate, directly or indirectly, in the conduct of [the] enterprise’s

affairs” in order to be liable under RICO. 18 U.S.C. § 1962(c). This provision requires that the

defendant have “participated in the operation or management of the enterprise itself.” Reves v.

Ernst & Young, 507 U.S. 170, 183 (1993). Defendants assert that Plaintiffs’ allegations are lacking

because they do not show that Defendants themselves directed the enterprise, but instead assert

that it was the Cavazza Family that directed the operation and management of the purported

enterprise while VSL, Leadiant, and Alfasigma were merely “surrogates” used “to implement the

purported scheme.” Mot. Dismiss at 22. Defendants misread this provision because under Reves,

participating in the conduct of the enterprise’s affairs includes not only the actions of “upper

management” of the enterprise, but also the actions of “lower rung participants in the enterprise

who are under the direction of upper management.” Reves, 507 U.S. at 184. Where the Amended

Complaint contains ample allegations that Defendants, even if under the direction of the Cavazza

Family, participated extensively in the operation of the enterprise, this purported flaw in the

Amended Complaint provides no basis for dismissal.




                                                  15
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 16 of 55



       D.      Pattern of Racketeering Activity

       Defendants also contest whether the Amended Complaint adequately alleges a “pattern of

racketeering activity” within the meaning of § 1962(c), which requires “at least two acts of

racketeering activity” within a 10 year period. 18 U.S.C. §§ 1961(5), 1962(c). The “pattern”

element requires the existence of predicate acts that (1) are “related” and (2) “amount to or pose a

threat of continued criminal activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989).

Predicate acts are “related” if they have “the same or similar purposes, results, participants,

victims, or methods of commission, or otherwise are interrelated by distinguishing characteristics

and are not isolated events.” Id. at 240 (quoting 18 U.S.C. § 3575(e)). Acts constitute “continued

criminal activity” if there is a “closed period of repeated conduct . . . extending over a substantial

period of time.” Id. at 241-42. The period of time to establish this “closed-ended” form of

continuity typically must last over a year. See Jackson v. BellSouth Telecomm’n, 372 F.3d 1250,

1266–67 (11th Cir. 2004) (collecting cases); see also Menasco v. Wasserman, 886 F.2d 681, 684

(4th Cir. 1989) (finding no continuity where the predicate acts occurred over a one-year period).

Alternatively, there is “continued criminal activity” if there has been repeated conduct “that by its

nature projects into the future with a threat of repetition.” H.J. Inc., 492 U.S. at 241–42. This

form of continuity, focusing on the possibility of future conduct, is “open-ended” and can be

established by, for example, evidence that “the predicate acts or offenses are part of an ongoing

entity’s regular way of doing business.” Id. at 241-42.

       Here, where Plaintiffs have alleged that the scheme lasted for three years—from June 2016

until the issuance of the June 2019 permanent injunction in DeSimone v. VSL, No. TDC-15-1356—

they have plausibly alleged closed-end continuity. Moreover, Plaintiffs also properly allege open-

ended continuity by asserting that Defendants and the other enterprise members effected this



                                                 16
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 17 of 55



scheme through a series of related acts that posed and continue to pose a threat of criminal activity,

and that Defendants have shown that they would do so indefinitely. Although Defendants argue

that there is no open-ended continuity because the June 20, 2019 permanent injunction prohibited

Defendants from making false statements about VSL#3 going forward, Plaintiffs allege that VSL

and Alfasigma are continuing such conduct even today. Even without that allegation, while the

Fourth Circuit has rejected open-ended continuity when a defendant has voluntarily ceased his

criminal activity “independently of discovery,” Parcoil Corp. v. NOWSCO Well Serv., Ltd., 887

F.2d 502, 504 (4th Cir. 1989), it has nowhere endorsed the idea that forced cessation brings with

it the boon of foreclosing liability under an open-ended continuity theory. Indeed, at least one

United States Court of Appeals has suggested the contrary. See Blue Cross & Blue Shield of Mich.

v. Kamin, 876 F.2d 543, 545–46 (6th Cir. 1989) (noting, in finding an open-ended scheme, that “if

he had not been caught, there is no reason to believe [the defendant] would not still be submitting

false claims”). Cf. Lyons P’ship, L.P. v. Morris Costumes, Inc., 243 F.3d 789, 800 (4th Cir. 2001)

(stating that “it is well established that the voluntary discontinuance of challenged activities by a

defendant does not necessarily moot a lawsuit” (citation omitted)). Plaintiffs’ allegations, when

credited, permit the inference that selling VSL#3 as “the same” as the De Simone Formulation was

part of Defendants’ “regular way of doing business,” and that, in the absence of the permanent

injunction, “by its nature” such conduct would “project[] into the future with a threat of repetition.”

H.J., Inc., 492 U.S. at 241-42. The Court thus concludes that Plaintiffs have adequately alleged

continuity.

       On the broader question of whether they have plausibly alleged a “pattern” of racketeering

activity, in the Fourth Circuit, the existence of a pattern is to be determined not based on

“mechanical rules,” but on a “case-by-case” basis upon consideration of “all the facts and



                                                  17
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 18 of 55



circumstances of the particular case,” including “criminal dimension and degree.” Brandenburg

v. Seidel, 859 F.2d 1179, 1185 (4th Cir. 1988). “Factors relevant to this inquiry include the number

and variety of predicate acts and the length of time over which they were committed, the number

of putative victims, the presence of separate schemes, and the potential for multiple distinct

injuries.” Id. Although the existence of only a single illegal scheme is relevant and weighs against

a finding of continuity, “[p]redicate acts which arise under a single scheme … may be a pattern

for RICO purposes if they are continuous and related.” Menasco, 886 F.2d at 684. In weighing

the factors, courts are to give “special attention to the context in which the predicate acts occur”

and whether they reflect “ongoing criminal activity of sufficient scope and persistence to pose a

special threat to social well-being.” Brandenburg, 859 F.2d at 1185 (citations omitted). Courts

generally do not permit “ordinary business contract or fraud disputes to be transformed into federal

RICO claims” and instead limit such claims to “schemes whose scope and persistence set them

above the routine.” Flip Mortg. Corp. v. McElhone, 841 F.2d 531, 538 (4th Cir. 1988).

       Defendants first argue that the pattern alleged by Plaintiffs is insufficient where it consists

“a single scheme with a discrete goal.” Mot. Dismiss at 27 (quoting Jackson, 372 F.3d at 1267).

The presence of only one scheme, however, does not alone preclude a finding of a pattern. See

Menasco, 886 F.2d at 684; Int’l Data Bank, Ltd. v. Zepkin, 812 F.2d 149, 155 (4th Cir. 1987)

(emphasizing that “no mechanical test can determine the existence of a RICO pattern” and

rejecting a test that would foreclose RICO liability in all cases where there was only “one

continuous scheme”). Defendants therefore also argue that the scheme that Plaintiffs have

described amounts to ordinary commercial fraud and is not one for which the “scope and

persistence pose a special threat to social well-being.” Mot. Dismiss at 25 (quoting Menasco, 886

F.2d at 684).



                                                 18
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 19 of 55



       Here, Plaintiffs’ allegations involve a single product—VSL#3—and largely focus on a

single scheme to pass off a new formulation of VSL#3 as containing the De Simone Formulation

when it does not. Defendants, together with members of the Cavazza Family and the Italian

manufacturers of VSL#3, continued to market and sell VSL#3 as containing the De Simone

Formulation despite knowing that they no longer had access to that formulation, and as having the

same clinical effectiveness as the De Simone Formulation despite research findings to the contrary.

The scheme consisted of unsuccessfully attempting to reverse engineer the De Simone

Formulation and then developing a different formulation and establishing a manufacturing process

in Italy; affirmatively marketing VSL#3 as the same product as the De Simone Formulation;

falsely citing clinical studies on the De Simone Formulation as studies of their new formulation;

and affirmatively concealing information about the differences between the products.           The

predicate acts included a wide variety of different forms of marketing and advertising by mail and

wire, including the mailing of product packaging with false statements on the product information

sheets, the posting of false or misleading statements on the VSL#3 website, the sending of letters

with such statements directly to physicians who had previously prescribed VSL#3, and the posting

of false or misleading information on Facebook and other social media. The victims of this scheme

included a substantial number of consumers who previously used VSL#3, located all across the

United States, and who used doctors similarly located nationwide. Plaintiffs assert that this

conduct continued even after Defendants lost at trial and up until this Court issued a permanent

injunction.

       Upon consideration of these facts, the Court finds that while Plaintiffs allege a single

scheme, its duration, the number and variety of forms of predicate acts, and the number of victims

place it beyond the single schemes referenced by Defendants that were of limited duration or



                                                19
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 20 of 55



involved only one or a limited number of victims. For example, in Flip Mortgage v. McElhone,

841 F.2d 531 (4th Cir. 1988), cited by Defendants, the court found that the scheme in question was

not actionable where it was a “single scheme” against a “single victim” and was effectively a

dispute between two companies over the equitable division of profits and a failure by one of the

companies to properly account for—and remit the appropriate share of—some of those profits. Id.

at 533, 538. Likewise, in Jackson v. BellSouth Telecommunications, 372 F.3d 1250 (11th Cir.

2004), the court upheld the dismissal of a RICO claim based on the lack of allegations of a pattern

of racketeering activity where the alleged racketeering occurred over a period of only nine months

and stemmed entirely from allegedly “unlawful and unethical” practices by defendant BellSouth

and plaintiffs’ counsel in the negotiation of a global settlement of two multi-plaintiff employment

discrimination suits. Id. at 1255-60, 1267 (noting that the case involved a “single lawsuit” rather

than a “series of cases” in which the alleged misconduct occurred).

       Moreover, the alleged scheme is not comparable to the “ordinary or garden-variety fraud

claims better prosecuted under state law” that are insufficient to support a RICO claim. Al-Abood

ex rel. Al-Abood v. El-Shamari, 217 F.3d 225, 238 (4th Cir. 2000). In Al-Abood, the Fourth Circuit

upheld a grant of judgment as a matter of law in favor of defendants because although there were

three different fraud schemes over several years, the focus of the pattern of activity was “narrow”

in that it was “essentially a dispute between formerly close family friends” in which a single victim,

a widow, lost her personal savings in fraudulent investment arrangements proposed by her friend

and the friend’s son. 217 F.3d at 230-31, 238 (finding the scheme “not sufficiently outside the

heartland of fraud cases to warrant RICO treatment”). Likewise, in International Data Bank, Ltd.

v. Zepkin, 812 F.2d 149 (4th Cir. 1987), the court found no viable RICO claim arising from a

“single, limited scheme to defraud” predicated only on a statement in an investment prospectus



                                                 20
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 21 of 55



issued for a financial services company for which the defendants had advanced over $116,685 in

startup costs, which was later found to be untrue. Id. at 150-51, 154.

       By contrast, though Plaintiffs’ allegations involve a commercial dispute between former

business partners, they arguably include an additional layer of impact where they describe a multi-

year enterprise involving a substantial number of false and misleading marketing and advertising

materials disseminated through a nationwide distribution and sales network that victimized

numerous individuals across the United States. It can therefore be viewed as the kind of “open-

ended scheme contemplating the repeated infliction of independent economic injuries on an

indiscriminate number of victims” that “may well pose a special threat to social well-being.” See

Walk v. Balt. & Ohio R.R., 847 F.2d 1100, 1105 (4th Cir. 1988), vacated on other grounds, 492

U.S. 914 (1989). Notably, Plaintiffs have alleged a scheme whose victims generally have health

conditions for which they had come to rely on a particular product, such that it had, at a minimum,

the potential to adversely impact the health of a significant number of individuals. Under these

circumstances, the alleged scheme, when viewed in the light most favorable to Plaintiffs, arguably

has the kind of “scope and persistence to pose a special threat to social well-being” that places the

alleged pattern of racketeering activity beyond the ordinary fraud claims consisting of private

economic disputes that do not qualify as RICO claims. Brandenburg, 859 F.2d at 1185.

       E.      Causation

       The RICO statute provides that “[a]ny person injured in his business or property by reason

of a violation of section 1962” may pursue a civil action for damages. 18 U.S.C. § 1964(c).

Presumably drawing on this statutory language, Defendants assert that Plaintiffs must allege both

“injury and causation” in order to have standing to assert a RICO claim. Mot. Dismiss at 28.




                                                 21
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 22 of 55



        With RICO, as with all causes of action in federal court, a “plaintiff only has standing if,

and can only recover to the extent that, he has been injured in his business or property by the

conduct constituting the [RICO] violation.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496

(1985). However, “[w]here the plaintiff alleges each element of [a RICO] violation,” namely, the

“(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity,” “the

compensable injury necessarily is the harm caused by predicate acts sufficiently related to

constitute a pattern, for the essence of the violation is the commission of those acts in connection

with the conduct of an enterprise.” Id. at 496–97. Accordingly, a complaint “is not deficient for

failure to allege … an injury separate from the financial loss stemming from the alleged acts of

mail and wire fraud.” Id. at 500. Where Plaintiffs have alleged such injury in the form of the costs

of VSL#3 that they would not have otherwise incurred, they have provided sufficient allegations

on this issue.

        As for the issue of causation, Defendants assert that a civil RICO claim, in providing that

a plaintiff must be injured “by reason of a violation of § 1962,” 18 U.S.C. § 1964(c), requires that

Plaintiffs allege detrimental reliance on a Defendant’s misrepresentation.          As Defendants

acknowledge, however, the United States Supreme Court has expressly held that on a RICO claim,

there is no requirement that the plaintiff establish reliance on the defendant’s misrepresentation,

not even to establish proximate causation. Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639,

655–56 (2008). Rather, reliance “has no place in a remedial scheme keyed to the commission of

mail fraud, a statutory offense that is distinct from common-law fraud and that does not require

proof of reliance.” Id. at 656. As an example relevant here, the Court noted that if an enterprise

seeking to “get rid of rival businesses mails misrepresentations about them to their customers and

suppliers, but not to the rivals themselves,” the rival business could still be injured by the



                                                22
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 23 of 55



misrepresentations “even though they never received, and therefore never relied on, the fraudulent

mailings.” Id. at 649-50. The Court further concluded that although “it may well be that a RICO

plaintiff … must establish at least third-party reliance in order to prove causation,” that is, that

“someone relied on the defendant’s misrepresentations,” such reliance would be a means to

establish causation, not an element of the plaintiff’s cause of action. Id. at 658–59. Plaintiffs are

therefore not required to allege that they relied on any of the allegedly false statements about

VSL#3 made by Defendants.

       Defendants, however, point to case law in which courts, including the United States Court

of Appeals for the Seventh Circuit, rejected RICO claims filed by health insurance companies who

alleged injury when representatives of prescription drug manufacturers made misrepresentations

to physicians who then prescribed the drugs to patients, resulting in insurance charges. See,

e.g., Sidney Hillman Health Ctr. of Rochester v. Abbott Labs., 873 F.3d 574, 578 (7th Cir. 2017)

(affirming a grant of a motion to dismiss); Sergeants Benevolent Assoc. Health and Welfare Fund

v. Sanofi-Aventis U.S. LLP, 806 F.3d 71, 98 (2d Cir. 2015) (affirming a grant of summary

judgment); see also Se. Laborers Health & Welfare Fund v. Bayer Corp., 444 F. App’x 401, 410

(11th Cir. 2011). In Sidney Hillman, for example, the court reasoned that there were “so many

layers, and so many independent decisions, between promotion and payment” that the allegations

were insufficient to support a finding that a misrepresentation caused the charge to the insurance

company. 873 F.3d at 578.

       By contrast, however, the United States Court of Appeals for the First Circuit has held,

after a trial on a RICO claim, that there was sufficient evidence to support a finding of causation

against Pfizer based on alleged misrepresentations by its representatives marketing the drug

Neurontin to physicians that then caused a “huge increase” in off-label prescriptions of Neurontin,



                                                 23
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 24 of 55



resulting in charges to the plaintiff insurance company. See In re Neurontin Mktg. & Sales

Practices Litig., 712 F.3d 21, 39 (1st Cir. 2013). The court found that the fact that some physicians

prescribed based on reasons other than the fraudulent marketing did not break the causal chain but

instead “present[ed] a question of proof regarding the total number of prescriptions that were

attributable to Pfizer’s actions.” Id.; cf. In re Avandia Mktg., Sales Practices & Prod. Liab. Litig.,

804 F.3d 633, 634, 645-46 (3d Cir. 2015) (affirming the district court’s denial of a motion to

dismiss a RICO claim in which a third party alleged that it was directly injured because it stocked

Avandia in its formulary based on the defendant’s misrepresentations). Thus, while courts differ

on the issue, Plaintiffs have alleged, at a minimum, a legally viable theory of causation. Indeed,

where they are patients, rather than third-party payors of healthcare costs, the chain of causation

between the marketing and the decision to take VSL#3 may be more direct than in In re Neurontin.

        Lastly, Defendants note that Plaintiffs have not explicitly alleged that any particular

physician relied on misrepresentations in marketing materials in prescribing VSL#3 to one or more

them.    Plaintiffs, however, have alleged that the scheme included “a steady stream of

communications to consumers and physicians that were designed to, and did in fact, create the

false impression that VSL#3 was the same as it was before,” “written representations to the medical

community, which were designed to influence advice by the medical community to consumers,”

and statements that were “intended to confuse physicians and patients.” Am. Compl. ¶¶ 77, 93,

96. Some Plaintiffs allege that they took VSL#3 on the recommendation of their physician.

Viewed in the light most favorable to Plaintiffs, these allegations collectively could support an

inference that the misrepresentations influenced their physicians’ recommendations and thus

caused them to purchase VSL#3. See In re Neurontin, 712 F.3d at 39. Though it is unclear whether

Plaintiffs will identify sufficient evidence to establish causation through such third-party reliance



                                                 24
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 25 of 55



or some other means, that question will be resolved after discovery. At the pleading stage,

however, Plaintiffs have stated a plausible claim for relief. Defendants’ Motion will be denied as

to the substantive RICO claim.

       F.      RICO Conspiracy

       In seeking dismissal of Plaintiffs’ RICO conspiracy claim under 18 U.S.C. § 1962(d),

Defendants rely solely on their arguments for dismissal of the substantive RICO claim under §

1962(c). Because the Court will deny the Motion as to § 1962(c) claim, and the Amended

Complaint alleges facts supporting an inference of an agreement to engage in concerted action

among Defendants, the Court finds no basis for dismissal of the § 1962(d) claim.

IV.    Breach of Express Warranty

       Defendants seek dismissal of the breach of express warranty claim on the grounds that

Plaintiffs have failed adequately to allege that (1) there was an express “affirmation of fact” or

“promise”; (2) there was privity between Plaintiffs and Defendants; and (3) there was reliance

upon the promise.

       In Count 2, Plaintiffs allege a cause of action for breach of express warranty in violation

of the UCC. Section 2-313 of the UCC, governing express warranties, states:

       (1)     Express warranties by the seller are created as follows:

               (a) Any affirmation of fact or promise made by the seller to the buyer which
                   relates to the goods and becomes part of the basis of the bargain creates
                   an express warranty that the goods shall conform to the affirmation or
                   promise.

               (b) Any description of the goods which is made part of the basis of the bargain
                   creates an express warranty that the goods shall conform to the
                   description.

               (c) Any sample or model which is made part of the basis of the bargain creates
                   an express warranty that the whole of the goods shall conform to the
                   sample or model.

                                                25
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 26 of 55




         (2)    It is not necessary to the creation of an express warranty that the seller use
                formal words such as “warrant” or “guarantee” or that he have a specific
                intention to make a warranty, but an affirmation merely of the value of the
                goods or a statement purporting to be merely the seller’s opinion or
                commendation of the goods does not create a warranty.

U.C.C. § 2-313 (West 2019). The UCC is a “model code” that “does not itself have the force of

law … . Instead, it has been enacted with modifications in the several states.” Linear Tech. Corp.

v. Micrel, Inc., 275 F.3d 1040, 1048 (Fed. Cir. 2001). Plaintiffs’ claim thus must be construed as

a breach of express warranty claim under the laws of the states of each of the named Plaintiffs.

See id. (noting that interpreting a UCC provision requires a court to “draw guidance [from] the

state and federal courts interpreting their individual versions of the UCC”). The Court therefore

discusses any specific, variant state provisions, and relevant interpretations thereof, as needed

below.

         A.     “Affirmation of Fact” or “Promise”

         Defendants first assert that Plaintiffs fail adequately to plead that Defendants made an

express affirmation of fact or promise as to the quality or characteristics of VSL#3. Defendants

identify no salient distinctions between the various state laws on this point, so the Court addresses

the argument using the language of the UCC model provision.

         Plaintiffs identify two primary promises. First, they allege that the product information

sheet within the packaging of the new VSL#3 contained the statement that “VSL#3 has been the

subject of extensive clinical research in the dietary management of IBS, UC, and an ileal pouch”

despite the fact that it was the De Simone Formulation, not the new VSL#3, that had been the

subject of those clinical studies. Am. Compl. ¶ 74. Defendants offer no argument as to why this

statement was not an affirmation of fact or promise about the new VSL#3. Based on this statement

alone, Defendants’ claim that Plaintiffs failed to allege a promise necessarily fails. See, e.g., Small

                                                  26
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 27 of 55



v. Amgen, Inc., 2 F. Supp. 3d 1292, 1298–99 (M.D. Fla. 2014) (finding that the plaintiffs had

adequately alleged a breach of express warranty claim based on claims in package inserts and

marketing literature that a drug was fit for use).

       Second, Plaintiffs assert that the continued use of the term “VSL#3” on the packaging of

the new VSL#3 itself constituted an affirmation of fact that the product was the same as the prior

version of VSL#3 using the De Simone Formulation. On this point, Defendants assert that no

breach of express warranty claim can be based on the use of the VSL#3 trademark alone because

it “at most, expressly warrants that the product the consumer purchased is the product sold under

the VSL#3 trademark,” not that it is a specific product with particular ingredients and of particular

quality. Mot. Dismiss at 34. Defendants rely on various cases in which the use of a trademark or

brand name was deemed not to constitute an affirmative representation about the quality of a

product. For example, in Rubenstein v. The Gap, 222 Cal. Rptr. 3d 397, 404 (Cal. Ct. App. 2017),

a California court applying state consumer protection laws concluded that The Gap, Inc.’s use of

its brand name on clothing produced for its factory stores was not deceptive or a form of false

advertising even if that clothing was of a lower quality than the clothes sold in regular Gap stores,

because the purchaser was “still getting a Gap . . . item” and in any event a customer could

personally assess the quality of the goods in the store. Id. at 874, 877. Similarly, in Hodges v.

Apple, Inc., No. 13-cv-01128-WHO, 2013 WL 6698762 (N.D. Cal. Dec. 19, 2013), a plaintiff

asserted a claim against Apple, Inc. that because MacBook Pro laptop computers manufactured by

LG were inferior in quality to those produced by Samsung, the use of the Apple mark on the LG-

manufactured MacBook Pros amounted to a false “affirmative representation of equal quality” that

violated various California consumer protection statutes. Id. at *1-2, *5. In dismissing the claim,

the court found no misrepresentation because Apple’s trademark had not functioned as an



                                                     27
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 28 of 55



“affirmative representation[] that all products named the same are, in fact, alike.” Id. at *5 (citation

omitted).

       Although instructive on the principle that the use of a brand name or trademark, in and of

itself, does not necessarily convey a particular representation about the contents or quality of a

product, these cases focus on the meaning conveyed by the use of a brand name or trademark for

multiple products at the same time and do not address the present issue of whether a brand name

or trademark can, over time, become so identified with a particular product that its continued use

constitutes an affirmation of fact of continuity. Notably, a trademark “is not only a symbol of

origin,” but also “a symbol of a certain type of goods or services and their level of quality,” such

that “a sudden or substantial change in the nature or quality of the goods sold under a mark may

so change the nature of the thing symbolized that the mark becomes fraudulent.” 3 McCarthy on

Trademarks and Unfair Competition § 17:24 (5th ed. 2020). Consistent with this principle,

Plaintiffs rely on Royal Baking Powder Company v. Federal Trade Commission, 281 F. 744 (2d

Cir. 1922), in which the Royal Baking Powder Company (“Royal Baking”) had for 60 years

produced a “superior” baking powder under the brand name “Dr. Price’s Cream Baking Powder”

which contained cream of tartar, rather than phosphate or alum, and had in its advertising touted

the benefits of cream of tartar while warning of the dangers of phosphate and alum. Id. at 747,

753. Where Royal Baking substituted phosphate in place of cream of tartar for cost reasons, but

kept the same product name and used the reference “Makers for 60 years,” the United States Court

of Appeals of the Second Circuit upheld a Federal Trade Commission order directing Royal

Baking to cease and desist from selling the new version as “Dr. Price’s Cream Baking Powder,”

unless the word “cream” was omitted and the word “phosphate” included, because it was a

“deception of the public” to sell an “inferior powder” “under an impression induced by its



                                                  28
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 29 of 55



advertisements that the product purchased was the same in kind and as superior as that which had

been so long manufactured by it.” Id. at 747–48, 750, 753. Likewise, in a case under state law

addressing the exact same issue of the arguable deceptiveness of “Dr. Price’s Cream Baking

Powder,” the United States Court of Appeals for the Eighth Circuit held that “[i]f the manufacturer

makes a change in the article and that change be of a character which would, considering all of the

attendant circumstances, naturally affect the attitude of the purchasers of that article, fair dealing

and the law require that such purchasers be effectively informed of that change.” Royal Baking

Powder Co. v. Emerson, 270 F. 429, 440 (8th Cir. 1920). The court therefore concluded that where

the product’s “label has been long employed and has become familiar to the public” and “the acid

ingredient of the baking powder was a material consideration in the mind of the purchasing public,”

the continued use of the former brand name and trade dress amounted to a “misbrand, which would

probably and naturally deceive the average purchasers of the former powder.” Id. at 440–41.

       Although not addressing an issue of trademark or a claim of breach of express warranty,

the Royal Baking cases are instructive in their conclusion that a brand name can come to function

as a representation of a continuity of product contents and quality that could deceive those

“familiar with the old brand and ignorant of any change.” Emerson, 270 F. at 440. As in these

cases, and unlike in Rubinstein and Hodges, VSL#3 was used for years to signify a particular

product formulation—a probiotic with the De Simone Formulation—only to have Defendants

change the longstanding formulation while continuing to appear as if they had not and thereby

seek to “palm off” a new, inferior product as the original one. Royal Baking, 281 F. at 753. Thus,

the Royal Baking cases suggest that Plaintiffs’ trademark-as-warranty legal theory is at least

plausible one. Particularly when the use of the mark “VSL#3” not only could arguably constitute

an affirmation of fact, but also was accompanied by a product information sheet containing more



                                                 29
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 30 of 55



specific false affirmations, dismissal of the breach of express warranty claim at this stage is not

warranted.

       Lastly, Defendants contend that the warranty claim failed adequately to plead an

affirmation of fact or promise because the UCC “requires that a consumer have, at the least, pre-

sale knowledge of or exposure to a specific advertisement or promotional representation that he or

she alleges became part of the contract.” Mot. Dismiss at 36. However, in In re Myford Touch

Consumer Litigation., No. C-13-3072 EMC, 2015 WL 5118308 (N.D. Cal. Aug. 31, 2015), cited

by Defendants, the court expressly rejected the argument that “a plaintiff must plead awareness of

the terms of a clearly labeled express warranty that was provided to the consumer at the time of

sale, in order to sue for breach of that warranty.” Id. at *5. Although Center City Periodontists,

P.C. v. Dentsply International, Inc., 321 F.R.D. 193 (E.D. Pa 2017), also cited by Defendants,

noted that New Jersey law “require[s] awareness of extrinsic representations to activate the

presumption that they became a part of the sales contract,” that case involved an express warranty

class action claim based on information in the “Directions for Use” contained inside the product

package, not visible prior to sale, and clarified that in determining if and when a buyer became

aware of a seller’s representations, “[t]he focus is not on any particular language at a particular

point in time but whether the seller’s actions or language when viewed in light of his relationship

with the buyer were fairly regarded as part of the contract to purchase the good.” Id. at 198, 210.

Regardless of the existence and contours of any such requirement in certain states, where

Plaintiffs’ breach of warranty claim is based in part on the continued use of the VSL#3 brand

name, and Plaintiffs have alleged that they were aware of its continued use on the packaging, such

a requirement does not provide a basis for dismissal at the pleading stage.




                                                30
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 31 of 55



        B.        Privity

        Defendants further assert that in order to succeed on an express warranty claim under the

respective laws of Washington, Texas, California, Illinois, Kentucky, Wisconsin, Florida,

Tennessee, and Michigan, a plaintiff must be in privity with the defendant, and no such privity is

pleaded or provable here.

        As an initial matter, Plaintiffs correctly note that not all of Defendants’ listed states have

such a requirement. There is no such requirement in Washington. See Fortune View Condo. Ass’n

v. Fortune Star Dev. Co., 90 P.3d 1062, 1065 (Wash. 2004) (“[C]ontractual privity is not required

to create express warranties.”). Nor does there appear to be such a requirement in Texas. See PPG

Indus., Inc. v. JMB/Houston Centers Partners Ltd. P’ship, 146 S.W.3d 79, 88 (Tex. 2004) (stating

that no privity of contract is required for an implied warranty claim and noting that “several lower

courts have applied the same rule” to express warranties because “express warranties pass with the

goods”); Berge Helene Ltd. v. GE Oil & Gas, Inc., 830 F. Supp. 2d 235, 251 (S.D. Tex. 2011) (“As

noted by the Texas Supreme Court in 2004, however, the more recent trend among the courts of

appeals is not to require privity of contract for express warranty claims generally.” (citing PPG

Indus., Inc.)).

        Other identified states make an exception to the privity requirement when a manufacturer

makes an express warranty to the ultimate consumer, such as through product packaging. For

example, in California, “[t]he general rule is that privity of contract is required in an action for

breach of either express or implied warranty,” but there is an exception to the rule when “the

purchaser of a product relied on representations made by the manufacturer in labels or advertising

material.” Burr v. Sherwin Williams Co., 268 P.2d 1041, 1048–49 (Cal. 1954); see Clemens v.

DaimlerChrysler Corp., 534 F.3d 1017, 1023 (9th Cir. 2008) (noting, in the context of an implied



                                                 31
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 32 of 55



warranty, that California has an exception to the privity requirement “when the plaintiff relies on

written labels or advertisements of a manufacturer”) (citing Burr).

       Illinois has adopted a similar rule. See Aquino v. C.R. Bard, Inc., 413 F. Supp. 3d 770, 787

(N.D. Ill. 2019) (holding that, under Illinois law, “[a]lthough generally there must also be privity

of contract, an exception exists when a manufacturer expressly warranted its goods to the ultimate

consumers and this was the basis for the bargain and relied upon by plaintiffs” (citations omitted)).

Kentucky courts have not directly decided the issue, but a federal district court, upon consideration

of relevant precedent, has “anticipate[d]” that Kentucky would adopt such a rule. Naiser v.

Unilever U.S., Inc., 975 F. Supp. 2d 727, 740 (W.D. Ky. 2013) (“The Court anticipates that

Kentucky state courts would hold that an express warranty action can be maintained in cases such

as this, where Unilever’s alleged written, express warranties were clearly intended for the

product’s consumers.”).

       Wisconsin has reached the same conclusion by different means, holding that when a

manufacturer offers an express warranty, the manufacturer and the ultimate consumer are thereby

in privity. See Sunnyslope Grading, Inc. v. Miller, Bradford & Risberg, Inc., 437 N.W.2d 213,

215 (Wis. 1989) (“Because they were parties to an enforceable warranty, Sunnyslope and Hein–

Werner were in privity.”); see also Midwhey Powder Co. v. Clayton Indus., 460 N.W.2d 426, 430

(Wis. Ct. App. 1990) (stating that “[t]he Sunnyslope court held that because the ultimate purchaser

of a backhoe and its manufacturer were parties to an enforceable warranty, they were in privity”).

       As to Florida, Plaintiffs correctly note that Florida courts “have recognized a relaxed

privity requirement in express warranty claims where a manufacturer makes direct representations

to a purchaser.” Atl. Specialty Ins. Co. v. Mercier Marine Enter., LLC, No. 2:18-CV-93-FTM-

29CM, 2018 WL 2331979, at *4 (M.D. Fla. May 23, 2018) (citing Cedars of Lebanon Hosp. Corp.



                                                 32
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 33 of 55



v. European X-Ray Distrib. of Am., Inc., 444 So. 2d 1068 (Fla. Dist. Ct. App. 1984)). In Cedars,

however, the court expressly relied on “direct representations” consisting of an actual sales call by

the manufacturer’s representative to the purchaser, who later purchased the equipment from a

dealer, as the basis to permit a warranty claim absent strict privity. Cedars of Lebanon Hosp.

Corp. v. European X-Ray Distrib. of Am., Inc., 444 So. 2d 1068, 1072 & n.4 (Fla. Dist. Ct. App.

1984). Though such direct contact was not present here, Florida law appears to recognize an

exception in cases where the product was a food or drug, and it has identified other privity

exceptions such that Florida law remains unsettled on the question of whether privity is strictly

required. See id. at 1071-72 (cataloguing the history of exceptions to the privity requirement in

Florida courts). The Court thus cannot conclude that a privity requirement necessarily bars

Plaintiffs’ claim for breach of express warranty in Florida.

       As for Tennessee and Michigan, neither has articulated a relevant exception to the privity

requirement. Instead, “Tennessee has joined those jurisdictions which hold that product liability

claims resulting in pure economic loss can be better resolved on theories other than

negligence.” Ritter v. Custom Chemicides, Inc., 912 S.W.2d 128, 133 (Tenn. 1995). Thus, “a

plaintiff may not maintain a claim for purely economic losses absent contractual privity with the

party charged with responsibility for those losses.” Messer Griesheim Indus., Inc. v. Cryotech of

Kingsport, Inc., 131 S.W.3d 457, 463 (Tenn. Ct. App. 2003). While Tennessee has carved out an

exception to this rule for some actions, including breach of express warranty claims, that exception

extends only to causes of action for personal injury and property damage. Id. Where Tennessee

law generally requires contractual privity for claims of economic loss and Plaintiffs have pointed

to no authority establishing that the claims here fall within the permissible exceptions, the Court

finds that this requirement applies to the breach of express warranty claim in Tennessee.



                                                 33
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 34 of 55



       Plaintiffs’ argument that the issue remains unsettled under Michigan law is unpersuasive.

Though they are correct that “the Michigan Supreme Court has yet to rule on the privity issue

regarding express-warranty claims,” Montgomery v. Kraft Foods Glob., Inc., 822 F.3d 304, 308

(6th Cir. 2016), the Michigan Court of Appeals, the intermediate appellate court, has held that for

a breach of express warranty claim, “privity of contract is necessary for a remote purchaser to

enforce a manufacturer’s express warranty.” Heritage Res., Inc. v. Caterpillar Fin. Servs. Corp.,

774 N.W.2d 332, 343 n. 12 (Mich. Ct. App. 2009); Montgomery, 822 F.3d at 308. In the absence

of a decision from the Michigan Supreme Court, a decision from the Michigan Court of Appeals

is binding authority. See Montgomery, 322 F.3d at 308.

       The Court thus concludes that Tennessee and Michigan law each require a plaintiff to plead

privity in order to sustain an express warranty claim. Plaintiffs have identified no such factual

allegations in the Amended Complaint, nor has the Court found any. The Court will therefore

grant the Motion as to Plaintiffs’ UCC claims under Tennessee and Michigan law.

       C.      Reliance

       Defendants next assert that under the respective laws of California, Florida, Wisconsin,

Massachusetts, Tennessee, Texas, and Kentucky, Plaintiffs’ express warranty claim requires that

they plead reliance on the affirmation of fact, but Plaintiffs have failed adequately to do so. In

response, Plaintiffs argue that California, Florida, Wisconsin, Massachusetts, and Tennessee either

impose no reliance requirement or have a less stringent requirement than the one asserted by

Defendants, and that in any event, they have adequately pleaded reliance. Because the Court will

dismiss the Tennessee breach of express warranty claim based on a lack of privity, it need not

address that claim here.




                                                34
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 35 of 55



       First, on the issue of whether these states impose a reliance requirement, California imposes

no such requirement. See Loomis v. Slendertone Distribution, Inc., 420 F. Supp. 3d 1046, 1087

(S.D. Cal. 2019) (stating that for express warranty claims “[u]nder the California Commercial

Code, a plaintiff need not show reliance”) (citing Weinstat v. Dentsply Int’l, Inc., 103 Cal. Rptr.

3d 614, 626 (Cal. Ct. App. 2010)). Nor does Florida require a plaintiff to plead reliance. See CC-

Aventura, Inc. v. Weitz Co., LLC, No. 06-21598-CIV, 2009 WL 2136527, at *4 (S.D. Fla. July 13,

2009) (“Indeed, affirmations of fact made by the seller about the goods during a bargain are

regarded as part of the description of those goods; hence no particular reliance on such statements

need be shown in order to weave them into the fabric of the agreement.” (citing Carter Hawley

Hale Stores, Inc. v. Conley, 372 So.2d 965, 968 (Fla. 3d DCA 1979))). Wisconsin law also lacks

such a requirement. See Ewers v. Eisenzopf, 276 N.W.2d 802, 805 (Wis. 1979) (stating “that the

seller’s intent and the buyer’s reliance were irrelevant to a determination of whether an express

warranty had been made”); Haley v. Kolbe & Kolbe Millwork Co., No. 14-CV-99-BBC, 2015 WL

3774496, at *16 (W.D. Wis. June 16, 2015) (“Although defendant suggests that plaintiffs must

have ‘relied’ on the advertising statements, the statute does not make this an express requirement.”)

(citing Ewers).

       Courts applying Massachusetts law, however, have “found that some minimum of reliance

is required to state [an express warranty] claim under Massachusetts law.” Pershouse v. L.L. Bean,

Inc., 368 F. Supp. 3d 185, 190 (D. Mass. 2019); Stuto v. Corning Glass Works, No. 88-1150-WF,

1990 WL 105615, at *5 (D. Mass. July 23, 1990) (finding a requirement of “some minimum of

reliance” in part because “three of the leading Massachusetts cases on express warranties all note

that the buyer relied on the seller’s representations in discussing the existence of an express

warranty”); Fahey v. R.J. Reynolds Tobacco Co., No. CA 927221, 1995 WL 809837, at *3–4



                                                 35
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 36 of 55



(Mass. Super. Ct. June 12, 1995) (noting that “[a]lthough some courts have found that reliance

need not be shown in order to prove breach of an express warranty, the more common view has

been that it is, and that either a buyer must prove reliance in order to recover on an express warranty

or the seller must be permitted to rebut a presumption of reliance in order to preclude recovery”

(internal citation omitted)).

        Thus, a failure to plead reliance is not a basis for dismissal as to the breach of express

warranty claims under California, Florida, and Wisconsin law, nor is it under the laws of the states

for which Defendants have not asserted this issue. As for the remaining states—Massachusetts,

Texas, and Kentucky—because those states require some degree of pleading on the issue of

reliance, the Court turns to whether Plaintiffs have met the requisite standards.

        Defendants assert that Plaintiffs have failed to allege that they personally relied on any

misrepresentation made by Defendants in purchasing VSL#3, including those made in marketing

materials or advertising, as they have not even specifically alleged that they saw any such

materials.    Although some Plaintiffs have asserted that they purchased VSL#3 on the

recommendation of a doctor, they have not specifically alleged that any recommending doctor was

aware of or relied on any misrepresentation. Plaintiffs therefore base their claim of reliance on the

Amended Complaint’s allegation that they relied on the VSL#3 packaging that used the VSL#3

name, which “caused consumers to believe the product continued to contain the same formulation

as it had previously.” Am. Compl. ¶ 111. In assessing whether this allegation is sufficient, because

the parties have provided little guidance on the specific standards in the respective states require

to plead reliance adequately, the Court focuses on the centralized resource of the UCC. See, e.g.,

Premier Capital, LLC v. KMZ, Inc., 984 N.E.2d 286, 290 n.6 (Mass. 2013) (“UCC Official

Comments do not have the force of law, but are nonetheless the most useful of several aids to



                                                  36
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 37 of 55



interpretation and construction of the [UCC].” (citations omitted)); Legacy Bank v. Fab Tech

Drilling Equip., Inc., 566 S.W.3d 922, 930 (Tex. App. 2018) (“Although the official comments

following the [UCC] provisions are not law, they are persuasive authority concerning

interpretation of the statutory language.”) (citation omitted); Delphi Auto. Sys., LLC v. Capital

Cmty. Econ./Indus. Dev. Corp., 434 S.W.3d 481, 485 (Ky. 2014) (noting that the Kentucky

General Assembly “has indicated” that the Official Comments to the UCC provisions “represent

the express legislative intent of the General Assembly and shall be used as a guide for

interpretation” (citation omitted)).

       The Official Comments to the UCC articulate the general principle that “the whole purpose

of the law of warranty is to determine what it is that the seller has in essence agreed to sell.” U.C.C.

§ 2-313 cmt. 4. Express warranties are accordingly created by, in relevant part, “[a]ny affirmation

of fact or promise” or “[a]ny description of the goods” that are “part of the basis of the bargain.”

U.C.C. § 2-313(1)(a), (b). “[A]ffirmations of fact and promises made by the seller” are “part of

the description of those goods.” Id. cmt. 3. Further, “[a] description need not be by words” and

may include “[t]echnical specifications” and “[p]ast deliveries,” which “may set the description of

quality, either expressly or impliedly by course of dealing.” Id. cmt. 5.

       The UCC thus contemplates that the course of dealing between parties can create legitimate

expectations on the part of the buyer as to the quality of the goods purchased. See Royal Business

Machines, Inc. v. Lorraine Corp., 633 F.2d 34, 44 (11th Cir. 1980) (noting that an express warranty

claim was “complicated by the fact that it involved a series of sales transactions” over an 18-month

period because “[t]he situations of the parties, their knowledge and reliance, may be expected to

change in light of their experience during that time”). In the torts context, courts have found

justifiable reliance in arguably similar circumstances. See, e.g., Merrill Lynch, Pierce, Fenner &



                                                  37
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 38 of 55



Smith, Inc. v. First Nat. Bank of Little Rock, 774 F.2d 909, 913 (8th Cir. 1985) (noting that

justifiable reliance “may arise through the course of dealing between the bank and its customer”).

Thus, repeat buyers can, absent any information otherwise, come to rely on the fact that what they

are buying now is, in material respects, the same as what they bought before. See Rock Creek

Ginger Ale Co., Inc. v. Thermice Corp., 352 F. Supp. 522, 526–27 (D.D.C. 1971) (finding, in

relation to an express warranty claim, that a buyer was “entitled to rely upon” a seller’s

representations as to the quality of its product based on the parties’ “course of dealings,” which

had included the provision of a product sample and numerous past deliveries that “disclosed no

deviation from the quality” of the product sample).

       The UCC thus appears to provide a basis to support Plaintiffs’ allegation of reliance, based

on past purchases under the VSL#3 brand name, that later purchases under the same label

continued to be of the same product containing the same De Simone Formulation. Where

Plaintiffs’ pleading of reliance is arguably sufficient under the UCC, and where Defendants have

pointed the Court to no contrary state law, the Court finds that that Plaintiffs have adequately

pleaded reliance under the relevant state statutes.

       D.      Notice

       Lastly, Defendants argue that Plaintiffs’ breach of express warranty claims must be

dismissed because the UCC requires a plaintiff to provide pre-suit notice, but they have failed to

do so. However, the UCC provision to which Defendants refer states only that “[w]here a tender

has been accepted, the buyer must within a reasonable time after he discovers or should have

discovered any breach notify the seller of breach or be barred from any remedy.” U.C.C. § 2–

607(a). This UCC provision nowhere states that such notice must be pre-suit, nor do Defendants

point to particular state deviations from the UCC that might impose such a requirement. Crucially,



                                                 38
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 39 of 55



the Official Comments to the UCC clarify that any notice deadline for retail purchasers is even

more flexible than one for merchant purchasers, with the “reasonable time” requirement to be

“extended” to ensure only that the notice rule discourages “commercial bad faith,” rather than to

“deprive a good faith consumer of his remedy.” Id. cmt. 4. The Court therefore finds Defendants’

pre-suit notice argument unpersuasive.

       For the reasons set forth above, the Court will grant the Motion as to the breach of warranty

claims under the laws of Tennessee and Michigan based on Plaintiffs’ failure adequately to plead

privity of contract. The Motion is otherwise denied as to the breach of express warranty claim.

V.     State Consumer Protection Statutes

       Defendants assert that Plaintiffs’ various claims under state consumer protection statutes

fail for a variety of reasons, including that the Amended Complaint does not adequately allege

reliance, causation, intentional deception, and ascertainable loss.

       A.      Reliance

       Defendants return to their reliance argument, asserting that under the consumer protection

statutes of Florida, Texas, Michigan, and California, Plaintiffs must, but fail to, plead reliance.

       The Florida Deceptive and Unfair Trade Practices Act (“FDUTA”) imposes no such

requirement. See Carriuolo v. Gen. Motors Co., 823 F.3d 977, 984 (11th Cir. 2016) (holding that

under the FDUTPA “a party asserting a deceptive trade practice claim need not show actual

reliance on the representation or omission at issue” (citation omitted)).

       Texas’s Deceptive Trade Practices Act (“Texas DTPA”), Tex. Bus. & Com. Code Ann. §§

17.01–17.955, makes it unlawful to (1) represent “that goods or services are of a particular

standard, quality, or grade, or that goods are of a particular style or model, if they are of another,”

id. § 17.46(b)(7); (2) advertise “goods or services with intent not to sell them as advertised,” id. §



                                                  39
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 40 of 55



17.46(b)(9); and (3) fail “to disclose information concerning goods or services which was known

at the time of the transaction if such failure to disclose such information was intended to induce

the consumer into a transaction into which the consumer would not have entered had the

information been disclosed,” id. § 17.46(b)(24). Reliance is a required element for each of these

claims. Henry Schein, Inc. v. Stromboe, 102 S.W.3d 675, 693 (Tex. 2002) (noting that reliance

was a required element of the plaintiffs’ Texas DTPA “laundry list violations,” which included

claims under sections 17.46(b)(7), (9), and (24)). Here, where Plaintiffs have asserted that

Defendants did not disclose at the time of the sale of the new VSL#3 that it no longer used the De

Simone Formulation, and that they would not have purchased it had they known this fact, they

have plausibly alleged reliance on such an alleged material omission under section 17.46(b)(24).

       Plaintiffs do not dispute that, in general, the Michigan Consumer Protection Act

(“Michigan CPA”) requires a named plaintiff to allege actual reliance. See In re Sony Gaming

Networks & Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 997 (S.D. Cal. 2014) (“[A]

named plaintiff bringing a putative class action under the [Michigan Consumer Protection Act]

must still allege actual reliance.”). However, reliance may not be required for an alleged violation

of the Michigan CPA based on a material omission, specifically, a failure “to reveal a material

fact, the omission of which tends to mislead or deceive the consumer, and which fact could not

reasonably be known by the consumer,” Mich. Comp. Laws Ann. § 445.903(1)(s), because

Michigan law generally “does not require any proof of actual reliance” for a fraudulent omission

but instead “merely requires an intent, on the part of the defendant, to induce reliance on

nondisclosure.” Gasperoni v. Metabolife, Int’l Inc., No. 00-71255, 2000 WL 33365948, at *7

(E.D. Mich. Sept. 27, 2000); see also Papazian v. Lichtman, No. 180755, 1996 WL 33359823, at

*4 (Mich. Ct. App. Sept. 6, 1996) (noting that the language of section 445.903(1)(s) is “practically



                                                40
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 41 of 55



identical” to a claim of fraudulent nondisclosure). Any such claim, however, requires that a

plaintiff plead that the defendant had a legal duty to disclose the information. M&D, Inc. v. W.B.

McConkey, 585 N.W.2d 33, 37 (Mich. Ct. App. 1998) (“Michigan courts have recognized that

silence cannot constitute actionable fraud unless it occurred under circumstances where there was

a legal duty of disclosure.”). Here, Plaintiffs have not pleaded such a duty under Michigan law

such as when a vendor and purchaser “have generally discussed the condition at issue” or when

later acquired information renders untrue or misleading “previous representations” that were true

when made. Id. at 38 (quoting U. S. Fid. & Guar. Co. v. Black, 313 N.W.2d 77, 89 (Mich. 1981)).

       As to California, Plaintiffs assert violations of three consumer protection statutes: the

California Consumer Legal Remedies Act (“CLRA”), which makes it unlawful, as primarily

relevant here, to represent “that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have” or to represent “that goods or

services are of a particular standard, quality, or grade . . . if they are of another,” Cal. Civ. Code

§§ 1770(5), (7); the California False Advertising Law (“FAL”), which makes it unlawful for a

person or entity to “ cause to be made or disseminated before the public” through any “advertising

device” “any statement” concerning personal property “which is untrue or misleading,” Cal. Bus.

& Prof. Code § 17500; and (3) the California Unfair Competition Law (“UCL”), which prohibits

unfair competition, defined as “any unlawful, unfair or fraudulent business act or practice and

unfair, deceptive, untrue or misleading advertising” as well as any act prohibited under the FAL,

Cal. Bus. & Prof. Code § 17200. All three of these statutes require a plaintiff to plead actual

reliance. Cohen v. DIRECTV, Inc., 101 Cal. Rptr. 3d 37, 47 (Cal. Ct. App. 2009) (“The trial court

correctly ruled that actual reliance must be established for an award of damages under the

CLRA.”); In re Tobacco II Cases, 207 P.3d 20, 40 (Cal. 2009) (stating that for UCL claims, “a



                                                 41
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 42 of 55



plaintiff must plead and prove actual reliance to satisfy the standing requirement of section

17204”); Kasky v. Nike, Inc., 45 P.3d 243, 250 (Cal. 2002) (“This court has recognized that any

violation of the false advertising law necessarily violates the UCL”); Kwikset Corp. v. Superior

Court, 246 P.3d 877, 884 (Cal. 2011) (noting that the standing provisions of the UCL and the FAL

were both were modified in the same way by voter initiative). To do so at the pleading stage, a

plaintiff must allege that a defendant’s misrepresentation “was an immediate cause of the injury-

producing conduct” and that it “played a substantial part” in influencing the purchase decision, but

not that the misrepresentation was “the sole or even the decisive cause” of that conduct. In re

Tobacco II Cases, 207 P.3d at 39-40. Where a defendant has engaged in an “extensive and long-

term advertising campaign,” the requirement is further relaxed in that the plaintiff need not “plead

with an unrealistic degree of specificity that the plaintiff relied on particular advertisements or

statements.” Id. at 40.

       Because Plaintiffs do not allege that they actually saw or relied on the product information

sheet or any particular advertisements for the new VSL#3 that asserted its continuity with the

original VSL#3, any theory of reliance on such advertising would have to be based on the existence

of an “extensive and long-term advertising campaign” that would relieve Plaintiffs from having to

“plead and prove individualized reliance on specific misrepresentations or false statements.” Id.

at 40. Here, however, while Plaintiffs assert that Defendants sent multiple marketing materials,

their allegations fall short of describing extensive and long-term campaign that, because of its

breadth, would have certainly found its way to the eyes and ears of the average citizen. See id. at

26 (alleging that the defendant tobacco companies had engaged in a deceptive advertising

campaign for “decades”).




                                                42
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 43 of 55



        Plaintiffs further allege reliance on a material omission in that Defendants were obligated

but failed to inform consumers of the change to the formulation of VSL#3, and they would not

have purchased the new VSL#3 had that fact not been omitted. The CLRA, UCL, and FAL each

contemplate actions based on alleged fraudulent omissions. See Daniel v. Ford Motor Co., 806

F.3d 1217, 1225 (9th Cir. 2015) (stating that “[f]raudulent omissions are actionable under both”

the CLRA and the UCL and that they require pleading and proof of “actual reliance”). However,

“to be actionable under all three California consumer protections statutes, an omission must be

contrary to a representation actually made by the defendant, or an omission of a fact the defendant

was obliged to disclose.” In re Sony Gaming, 996 F. Supp. 2d at 991. While Plaintiffs state that

the VSL#3 packaging contained material omissions—namely that VSL#3 no longer contained the

De Simone Formulation—they have not alleged that they were aware of any contrary statements

made by Defendants and upon which they relied in making their purchases. Though they allege

that California imposes a duty to disclose when, as relevant here, a “defendant had exclusive

knowledge of material facts not known to the plaintiff,” or when a “defendant actively conceals a

material fact from the plaintiff,” Opp’n at 41, ECF No. 55 (quoting In re MyFord Touch Consumer

Litigation, 46 F. Supp. 3d 936, 958 (N.D. Cal. 2014)), the United States Court of Appeals for the

Ninth Circuit has stated that the weight of authority in both the California state and federal courts

suggests that the duty to disclose material facts is limited, in relevant part, to disclosure of a “safety

issue.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012). While Plaintiffs

have asserted that the new VSL#3 is not the same and not as clinically effective as the De Simone

Formulation, they have not alleged that it poses a safety risk. The Court will therefore grant the

Motion as to the California statutory consumer protection claims based on the failure to properly

allege reliance.



                                                   43
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 44 of 55



        Plaintiffs’ claims under the Michigan and California consumer protection statutes, Counts

5, 6, 7, and 10, will thus be dismissed.

        B.      Causation

        On a related issue, Defendants assert that Plaintiffs’ claims under the consumer protection

statutes of Washington, Wisconsin, Illinois, Tennessee, Massachusetts, and New Jersey fail

because there are insufficient allegations of causation. Mot. Dismiss at 40. Under these laws, a

plaintiff must make “some demonstration of a causal link between the misrepresentation and the

plaintiff’s injury,” but that is typically a “factual question to be decided by the trier of fact.” Indoor

Billboard/Washington, Inc. v. Integra Telecom of Washington, Inc., 170 P.3d 10, 22 (Wash. 2007)

(en banc) (Washington Consumer Protection Act); see Novell v. Migliaccio, 749 N.W.2d 544, 553

(Wis. 2008) (Wisconsin Deceptive Trade Practices Act); Connick v. Suzuki Motor Co., 675 N.E.2d

584, 595 (Ill. 1996) (Illinois Consumer Fraud Act); Harvey v. Ford Motor Credit Co., No. 03A01-

9807-CV-00235, 1999 WL 486894, at *2 (Tenn. Ct. App. July 13, 1999) (Tennessee Consumer

Protection Act); Casavant v. Norwegian Cruise Line Ltd., 952 N.E.2d 908, 912 (Mass. 2011)

(Massachusetts Consumer Protection Act); Varacallo v. Mass. Mut. Life Ins. Co., 752 A.2d 807,

814 (N.J. App. Div. 2000) (New Jersey Consumer Fraud Act). In Illinois, for example, “the

required allegation of proximate cause is minimal since that determination is best left to the trier

of fact,” and proximate cause had been sufficiently alleged where the plaintiffs asserted that the

defendant made allegedly fraudulent statements to a trade publication and that their “purchases

occurred after the allegedly fraudulent statements.” Connick, 675 N.E.2d at 595; see also

McClenahan v. Cooley, 806 S.W.2d 767, 775 (Tenn. 1991) (stating that “proximate causation is a

jury question unless the uncontroverted facts and inferences to be drawn from them make it so

clear that all reasonable persons must agree on the proper outcome”).



                                                   44
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 45 of 55



       Here, a causal nexus is adequately alleged. Plaintiffs assert that, where the VSL#3

packaging identified no material change to the product, they bought VSL#3 believing it to continue

to contain the De Simone Formulation, resulting in the foreseeable loss of monies spent on a

product that was no longer of the quality and content that it appeared to be. Defendants’ argument

relating to causation provides no basis for dismissal.

       C.      Intentional Deception

       Defendants also assert that the consumer protection statutes of California, Texas, Florida,

Idaho, and Michigan each require that a plaintiff establish intentional deception, and that Plaintiffs’

allegations are deficient in this respect. This argument overlooks the assertions in the Amended

Complaint that Defendants created and distributed marketing materials that were specifically

“designed to mislead physicians and consumers into believing” that the new VSL#3 continued to

contain the De Simone Formulation. Am. Compl. ¶ 87. The Amended Complaint also alleges that

Defendants’ removal of certain information from the VSL#3 packaging was “deliberately designed

to prevent detection of the change in formulation.” Id. ¶ 76. This basis for dismissal has no merit.

       D.      Ascertainable Loss

       Defendants also assert that the consumer protection laws of Idaho, Kentucky, Tennessee,

New Jersey, and Massachusetts require that a plaintiff plead an ascertainable loss, and that

Plaintiffs’ Amended Complaint falls short on this score. Specifically, Defendants assert that

Plaintiffs were required to plead an “identifiable injury distinct from the deceptive conduct that is

objectively measurable” and that to do so, they were required to assert more than that the new

VSL#3 was “less effective” than the De Simone Formulation and were instead required to

“quantify the difference in value” between the two products. Mot. Dismiss at 42.




                                                  45
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 46 of 55



       As noted by Defendants, at least Idaho, Kentucky, Tennessee, and New Jersey require an

ascertainable loss as an element of a violation of their consumer protection statutes. See Idaho

Code Ann. § 48-608 (West 2006) (creating a private right of action for “[a]ny person who

purchases or leases goods or services and thereby suffers any ascertainable loss of money or

property, real or personal, as a result of the use or employment by another person of a method, act

or practice declared unlawful by this chapter”); Ky. Rev. Stat. Ann. § 367.220 (West 2015) (same);

Waggin’ Train, LLC v. Normerica, Inc., No. 1:09-CV-01093, 2010 WL 145776, at *4 (W.D. Tenn.

Jan. 8, 2010) (finding that the plaintiff had failed adequately to plead “ascertainable loss” under

the Tennessee Consumer Protection Act); Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84, 97

(D.N.J. 2011) (stating that for a claim under the New Jersey Consumer Fraud Act , a plaintiff must

plead “an ascertainable loss”). The concern underlying this requirement is ensuring that the loss

be “substantial” and “more than trivial or speculative.” Waggin’ Train, LLC, 2010 WL 145776,

at *4 (finding allegations of injury insufficient when they described only the “dire straits in which

Plaintiff potentially could find itself as a result of Defendants’ conduct”). This distinction is

evident upon consideration of Shaulis v. Nordstrom, Inc., 865 F.3d 1 (1st Cir. 2017), cited by

Defendants, in which the consumer-plaintiff argued that she was deceptively induced into

purchasing a sweater by the retailer’s practice of including on an item’s price tag a “compare at”

price, which the plaintiff alleged caused her to make a purchase she would not otherwise have

made because it led her to falsely believe that she was purchasing a high-value product for a low

price, when, in actuality, the retailer had never previously sold the product at the “compare at”

price. Id. at 5. In finding no actionable injury under the Massachusetts Consumer Protection Act

because the plaintiff had failed to “show ‘real’ economic damages,” the court concluded that the

plaintiff had ultimately received “exactly what she paid for, no more and no less” because there



                                                 46
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 47 of 55



was no claim that the product was not worth the price paid and expressly distinguished the claim

from one in which “the product itself was deficient in some objectively identifiable way.” Id. at

12.

        Here, Plaintiffs have asserted that the product that they bought was “inferior” to the

“substantially more valuable” product that Defendants had promised. Am. Compl. ¶ 112. Because

Plaintiffs’ claims relate to the quality and economic value of the product, and describe an actual

monetary loss that could be quantified, they have alleged an ascertainable loss.

        Although Defendants further argue that the Amended Complaint is deficient because it

does not specifically “quantify the difference in value” between the new VSL#3 and the original

VSL#3, Mot. Dismiss at 42, as to most states, they have identified no authority imposing such a

requirement at the pleading stage. See, e.g., Waggin’ Train, LLC, 2010 WL 145776, at *4 (noting

that the allegation of ascertainable loss could be of one that is “tangible or intangible”); Schlenk v.

Ford Motor Credit Co., 308 F.3d 619, 622 (6th Cir. 2002) (finding on summary judgment in a rent

dispute case that the plaintiff had failed under Kentucky’s Consumer Protection Act to adduce

sufficient evidence of an “ascertainable loss”). Where the requirement is an “ascertainable” loss

rather than an “ascertained” loss, the Court finds no pleading requirement of a specific quantity

inherent in this term and declines to read in such a requirement absent authority specific to a

particular state.

        As to New Jersey, however, the Supreme Court of New Jersey, outside the context of the

pleading standard, has emphasized the importance of the ascertainable loss requirement “as an

integral check upon the balance struck” under the New Jersey Consumer Fraud Act “between the

consuming public and sellers of goods.” See Thiedemann v. Mercedes-Benz USA, LLC, 872 A.2d

783, 794 (N.J. 2005) (requiring evidence of a measurable loss at the summary judgment stage).



                                                  47
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 48 of 55



Accordingly, courts applying New Jersey law have construed the ascertainable loss requirement

to impose a pleading requirement of an actual quantification of the loss, even if not entirely

specific. See Smaljaj, 782 F. Supp. 2d at 101 (“Failure to quantify this difference in value results

in dismissal of the claim.”); In re Caterpillar, Inc., C13 & C15 Engine Prod. Liab. Litig., No. 1:14-

CV-3722 JBS-JS, 2015 WL 4591236, at *4 (D.N.J. July 29, 2015) (“[C]ourts in this District have

required plaintiffs to specify the price paid for the product and the price of comparable products

to adequately state a claim under the NJCFA”). But see Maniscalco v. Brother Int’l Corp. (USA),

627 F. Supp. 2d 494, 503 (D.N.J. 2009) (stating that under the New Jersey Consumer Fraud Act,

“the loss must be ascertainable” but “no special specificity with regard to pleading ascertainable

loss is required,” yet finding that quantification was in fact provided). Where the weight of

authority calls for a quantification at the pleading stage, the Court will grant the Motion as to the

New Jersey Consumer Fraud Act claim only.

       E.      Miscellaneous Arguments

       Defendants argue that the claims under the Illinois and Wisconsin consumer protection

statutes based on a material omission fail because Plaintiffs have not alleged a duty to disclose.

As to Illinois, this argument fails because in that state, “it is unnecessary to plead a common

law duty to disclose in order to state a valid claim of consumer fraud based on an omission or

concealment.” Connick v. Suzuki Motor Co., 675 N.E.2d 584, 595 (Ill. 1996). The Wisconsin

Deceptive Trade Practices Act (“Wisconsin DTPA”), however, “prohibits only affirmative

assertions, representations, or statements of fact that are false, deceptive, or misleading.” See

Tietsworth v. Harley-Davidson, Inc., 677 N.W.2d 233, 245 (Wis. 2004) (“Silence—an omission

to speak—is insufficient to support a claim under [the Wisconsin DTPA].”). Nevertheless,

Plaintiffs have pleaded deceptive and misleading affirmative statements in the form of



                                                 48
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 49 of 55



advertisements for new VSL#3, and Defendants make no argument that the Wisconsin DTPA

requires reliance, so the unavailability of a theory of liability based on material omissions is not a

basis to dismiss the Wisconsin DTPA claim.

       Defendants also assert that the claims under the Kentucky and Idaho consumer protection

laws fail because Plaintiffs have not alleged contractual privity with Defendants. Although the

Kentucky Consumer Protection Act has such a requirement, Plaintiffs correctly state that this

privity requirement does not apply to express representations, which are alleged here. See Estate

of DeMoss by & through DeMoss v. Eli Lilly & Co., 234 F. Supp. 3d 873, 884 (W.D. Ky. 2017)

(noting that “[c]ourts have recognized that an exception to the privity requirement when express

representations are alleged”) (citations omitted). As for Idaho, the Supreme Court of Idaho has

expressly stated that “[i]n order to have standing under the Idaho Consumer Protection Act (ICPA)

… the aggrieved party must have been in a contractual relationship with the party alleged to have

acted unfairly or deceptively.” Taylor v. McNichols, 243 P.3d 642, 662 (Idaho 2010). Though

Plaintiffs argue that a federal district court in California has questioned the scope of this

pronouncement, Opp’n at 44-45 (citing In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales

Practices, & Prod. Liab. Litig., 295 F. Supp. 3d 927, 1021 (N.D. Cal. 2018)), this Court finds no

reason to second-guess the plain language of the Supreme Court of Idaho on this issue of Idaho

law. See Taylor, 243 P.3d at 662. Because Plaintiffs have not alleged such privity as to their Idaho

Consumer Protection Act claim in Count 16, the Court will grant the Motion on that count.

       Defendants further argue that the claim under the Tennessee Consumer Protection Act fails

because a class action is not available for such a claim. The issue of class certification is not

presently before the Court, so that argument is premature.




                                                 49
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 50 of 55



        Lastly, Defendants assert that there is a requirement imposed by the Fourth Circuit in In re

GNC Corp., 789 F.3d 505, 516 (4th Cir. 2015), that for a false advertising claim to proceed on a

theory of literal falsity, it must allege that all reasonable scientific experts in a field agree. Beyond

the fact that not all of Plaintiffs’ claims necessarily rely on a theory of literal falsity, the Court

finds that Plaintiffs’ allegations of the evidence presented in the prior litigation adequately supports

the inference, consistent with the jury verdict in that case, that all reasonable experts agree on the

issue at hand. See De Simone v. VSL Pharm., Inc., 395 F. Supp. 3d 617, 626 (D. Md. 2019).

VI.     Unjust Enrichment

        On the unjust enrichment claim in Count 3, Defendants first assert that unjust enrichment

is not an independent cause of action under the state laws of Illinois, California, Texas, and New

Jersey. In response, Plaintiffs argue that it need not, at the pleading stage, identify the applicable

state law underlying its claims. Even if correct, where Defendants argue that unjust enrichment is

not a valid claim under the applicable law, the Court must address the issue of choice of law in

order assess the viability of the claim.

        For a common law cause of action, because this Court sits in Maryland, it looks to

Maryland law to determine what law governs those claims. See Branhaven, LLC v. BeefTek,

Inc., 965 F. Supp. 2d 650, 664 (D. Md. 2013) (“When a claim is based on state law,

the choice of law rules are those of the state in which the district court sits.”). For state common

law torts, Maryland applies the law of the state in which the injury occurred. See Lab. Corp. of

Am. v. Hood, 911 A.2d 841, 845 (Md. 2006). Here, the alleged injuries are economic, rather than

personal, so courts traditionally deem them to have accrued where the injured party resides. See 21

M.L.E. Torts § 2 (West 2018) (“The place of injury means the place where the injury was suffered

rather than the place where the wrongful act took place[.]”). Because the named Plaintiffs each



                                                   50
         Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 51 of 55



reside in different states, what Plaintiffs have pleaded as a single unjust enrichment claim appears,

in fact, to be multiple unjust enrichment claims proceeding under the laws of the various states in

which the named Plaintiffs reside. The Court thus considers whether unjust enrichment is a cause

of action in the identified states.

        As to Illinois, contrary to the lower court precedent cited, see C. Szabo Contracting, Inc.

v. Lorig Construction Company, 19 N.E.3d 638, 644 (Ill. App. 2014), the Illinois Supreme Court

has not only recognized unjust enrichment as a cause of action, but also has defined its elements.

See HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 545 N.E.2d 672, 679 (Ill. 1989) (“To

state a cause of action based on a theory of unjust enrichment, a plaintiff must allege that the

defendant has unjustly retained a benefit to the plaintiff’s detriment, and that defendant’s retention

of the benefit violates the fundamental principles of justice, equity, and good conscience”).

        California and Texas, while not labeling unjust enrichment as an independent cause of

action, recognize it as viable theory of recovery grounded in equity. Cheramie v. HBB, LLC, 545

F. App’x 626, 628 (9th Cir. 2013) (“The law concerning unjust enrichment in California is unclear.

. . . The weight of authority indicates that ‘[u]njust enrichment is not a cause of action, just a

restitution claim.’” (quoting Hill v. Roll Int’l Corp., 128 Cal. Rptr. 3d 109, 118 (Cal. Ct. App.

2011))); Argyle Indep. Sch. Dist. ex rel. Bd. of Trustees v. Wolf, 234 S.W.3d 229, 246–47 (Tex.

App. 2007) (stating that unjust enrichment is a “doctrine [that] applies the principles of restitution

to disputes where there is no actual contract,” such that “[t]o recover under an unjust enrichment

theory, the benefits to the other party must be actually unjust under the principles of equity”

(citations omitted)). New Jersey likewise does not recognize unjust enrichment as an independent

tort cause of action but accepts it as a claim that “may be sustained independently as an alternative

theory of recovery” based on a “quasi-contractual or implied contractual relationship.” Torres-



                                                 51
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 52 of 55



Hernandez v. CVT Prepaid Sols., Inc., No. 3:08-CV-1057-FLW, 2008 WL 5381227, at *9 (D.N.J.

Dec. 17, 2008). Where Plaintiffs have pleaded unjust enrichment in the alternative to an express

warranty claim, it is arguably grounded in such a relationship. Because, even without necessarily

labeling it as an independent cause of action, all of these states recognize unjust enrichment as a

theory under which Plaintiffs could recover in this action, the Court will not dismiss the claim as

to Illinois, California, Texas, or New Jersey.

       Alternatively, Defendants assert that the unjust enrichment claim cannot proceed in a

variety of states because, as an equitable remedy, it is available only where no legal remedy exists.

Here, however, Plaintiffs have plainly pleaded unjust enrichment in the alternative should their

breach of warranty claim fail. Since there is no express written contract signed by both parties that

would clearly foreclose an equitable remedy asserted in the alternative, the Court finds no basis to

foreclose a claim of unjust enrichment at the pleading stage. See, e.g., Metro. Life Ins. Co. v.

Cotter, 984 N.E.2d 835, 849 (Mass. 2013) (noting that “ordinarily, a claim of unjust enrichment

will not lie where there is a valid contract that defines the obligations of the parties” (citation

omitted)); Chang v. Winklevoss, 123 N.E.3d 204, 212 (Mass. App. Ct. 2019) (noting that

“[a]lthough damages for breach of contract and unjust enrichment are mutually exclusive, it is

accepted practice to pursue both theories at the pleading stage”).

       Lastly, Defendants assert that Plaintiffs’ unjust enrichment claims fail under the laws of

various states because Plaintiffs have not alleged that they conferred a direct benefit on

Defendants. However, Plaintiffs allege that they paid Defendants for VSL#3, and the Court

discerns no reason, nor do Defendants explain, why the benefit of Plaintiffs’ payment for an

allegedly inferior product is insufficient to satisfy this requirement. The Motion will be denied as

to the unjust enrichment claim in Count 3.



                                                 52
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 53 of 55



VII.   Leadiant

       Leadiant asserts additional bases for dismissal of the claims against it, particularly

arguments based on the statute of limitations. For state law claims asserted under diversity

jurisdiction, federal courts apply the choice of law rules of the forum state. See Klaxon v. Stentor

Elec. Mfg. Co., 313 U.S. 487, 496 (1941); Branhaven, LLC v. BeefTek, Inc., 965 F. Supp. 2d 650,

664 (D. Md. 2013) (“When a claim is based on state law, the choice of law rules are those of the

state in which the district court sits.”). Maryland choice of law principles dictate that “procedural

matters are governed by Maryland law.” Doughty v. Prettyman, 148 A.2d 438, 440 (1959). In

Maryland, statutes of limitations are procedural for choice of law purposes. Lewis v. Waletzky, 31

A.3d 123, 133 (2011) (“We have also held that statutes of limitations are procedural for choice-

of-law purposes.”). Maryland law thus determines the statute of limitations, and in Maryland, the

general statute of limitations for civil actions is three years. Md. Code Ann., Cts. & Jud. Proc. §

5-101 (West 2011).

       According to Leadiant, because Plaintiffs have alleged in the Amended Complaint that

Leadiant sold the rights to market and sell VSL#3 to Alfasigma in June 2016, a date more than

three years before this lawsuit was filed, Plaintiffs’ claims under the state consumer protection

statutes of Florida, Idaho, Kentucky, and Wisconsin, as well as the unjust enrichment claims

relating to California, Massachusetts, Michigan, Tennessee, Texas, and Washington, are time-

barred. Plaintiffs concede that the state law claims against Leadiant in Florida and Kentucky are

time-barred, so those claims will be dismissed.

       Defendants, however, cite no authority for the proposition—crucial to their argument—

that the statute of limitations on the claims against Leadiant necessarily began to run on the date

Leadiant’s rights to market and sell VSL#3 were transferred to Alfasigma. Plaintiffs have



                                                  53
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 54 of 55



identified one example, from Idaho law, that a cause of action accrues not necessarily when the

defendant takes the last act relevant to the claim, but when the plaintiff “knew or, with the exercise

of reasonable diligence, should have been able to know” of the claim. Performance Chevrolet,

Inc. v. Mkt. Scan Info. Sys., 402 F. Supp. 2d 1166, 1172 (D. Idaho 2005). Such a “discovery rule”

standard is applied in Maryland. See, e.g., Poffenberger v. Risser, 431 A.2d 677, 680 (Md. 1981)

(stating that under Maryland’s “discovery rule,” a claim in a civil action does not accrue until the

plaintiff “in fact knew or reasonably should have known of the wrong”). Moreover, where

Plaintiffs have alleged concerted action and overlapping ownership among Leadiant and

Alfasigma, the Amended Complaint is not entirely clear that Leadiant had no role in claims arising

after June 2016. Where the statute of limitations is not a pleading requirement but is instead an

affirmative defense, see Fed. R. Civ. P. 8(c)(1), and Defendants have not provided sufficient

information to allow for a definitive conclusion on this issue, the Court will not grant the Motion

on this basis at this stage. Likewise, it is premature to grant dismissal based on Leadiant’s other

arguments relating to fact-based issues of timing.

       As for Leadiant’s arguments relating to injunctive relief and the public interest requirement

of the Washington Consumer Protection Act, the Court rejects them for the reasons set forth in one

of its prior opinions in the previous litigation. See De Simone v. VSL Pharm., Inc., No. TDC-15-

1356, 2019 WL 2569574, at *3 (D. Md. June 20, 2019) (rejecting Leadiant’s argument that, having

transferred its marketing and distribution rights to Alfasigma, it should not be enjoined from falsely

advertising VSL#3 because, where these companies had common ownership, the Court “cannot

conclude that Leadiant has met its burden of establishing that there is no reasonable expectation

that the wrong will be repeated”).




                                                 54
        Case 8:19-cv-02173-TDC Document 60 Filed 12/28/20 Page 55 of 55



                                        CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss will be GRANTED IN PART

and DENIED IN PART. The Motion will be granted as to the claims in Count 2 (breach of express

warranty) asserted under Tennessee and Michigan law. The Motion will be granted as to Counts

5, 6, 7, 9, 10, and 16, consisting of the California, New Jersey, Michigan, and Idaho statutory

consumer protection claims. The Motion will also granted as to the Florida and Kentucky statutory

consumer protection claims in Counts 14, 15, and 17 against Leadiant only. The Motion will be

otherwise denied. A separate Order shall issue.




Date: December 28, 2020                              /s/ Theodore D. Chuang
                                                    THEODORE D. CHUANG
                                                    United States District Judge




                                               55
